Citation Nr: 1640209	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  14-31 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, including whether the claim may be allowed.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1970 to February 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

The VA has been notified that the Veteran died in July 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. §§ 5121A, 7104(a) (West 2014); 38 C.F.R. §§ 3.1010, 20.1106, 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  Thus, the claim on appeal has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 
In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


